Daly, C. J. (dissenting).
The main point relied upon for the reversal of this order is, that it was sufficient, under the new Oode, simply to state, in the affidavit, that the testimony of the plaintiff was material and necessary for the defense of the action, “ which, without any further statement, made *268it imperative upon the court to grant the order,” is disposed of by referring to Rule 89, adopted at the convention of judges, last October, which declares that the affidavit “shall specify th & facts and ci/r&umstcmces which show, in conformity with subdivision 4 of section 872, that the examination of the person is material and necessary.”
After this general statement, it is averred that the examination is material and necessary for many reasons. The reasons given are, that the plaintiff, Mary E. Hynes, claims to be the widow of W. R. Hynes ; that the marriage, if any, was consummated in England, where Hynes and she resided; that the defendants did not know of the existence of the plaintiffs or of Hynes’ connection with them until after his death; and that there are many facts, occurrences and circumstances, within the knowledge of the plaintiff, Mary E. Hynes, and which, in the nature of things, the defendants could not have any knowledge of, necessary and material for the defendants to inquire into for the purpose of properly preparing their defense in the action, mam/y of them facts, which they can learn from no other source. Hot a single fact, however, is stated, nor any indication of the nature or materiality of the evidence sought to be elicited. That this is not, and never was sufficient to compel such an examination, will appear by referring to Phœnix agt. Dupuy (53 How., 158), and the authorities there cited.
The order should be affirmed.